NO. 07-12-0534-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                    JANUARY 4, 2013

                           ______________________________


                       In the Interest of K.M.S., E.A.S. AND J.A.S.,

                                                         Children
                         _________________________________

           FROM THE 100TH DISTRICT COURT OF CHILDRESS COUNTY;

               NO. 9658; HONORABLE STUART MESSER, PRESIDING
                       _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before the court is the appeal of Feliciano Beau Segura III and Candice

Leigh Segura from an order terminating their parental rights. The final order was signed

in August of 2012; however, the notice of appeal was filed in December of 2012. We

dismiss for want of jurisdiction.

       An appeal from a termination order is considered accelerated. TEX. FAM. CODE

ANN. § 109.002(a) (West Supp. 2012). Therefore, the notice of appeal must be filed

within twenty days of the day the order is signed.       TEX. R. APP. P. 26.1(b).   More
importantly, timely post-judgment motions such as a motion for new trial do not extend

the filing deadline. Id. 28.1. Applying these rules to the circumstances at bar (and after

affording appellants with opportunity to address the matter), we conclude that the

December 2012 notice of appeal was untimely and failed to vest this court with

jurisdiction over the appeal. Thus, we have no choice but to dismiss the appeal.



                                         Per Curiam




                                            2